WASHBURN, J.
Epitomized Opinion
Conas was arrested in the city of Akron for unlawfully having in his possession intoxicating liquor or brandy. He had rented the second story of a brick block. Next to his kitchen was a brick wall. The brandy was found in an aperture in this wall directly opposite the window. The officers had a search warrant to search the premises where the defendant lived. At the trial the State offered to introduce the brandy but the accused objected Íupon the ground that the officers had no search ¡warrant to search adjoining premises. The accused was found guilty in the lower court, but this was reversed by the Common Pleas Court. In reversing the judgment of the Common Pleas Court and sustaining the judgment of the Municipal Court, the Court of Appeals held:
1.Under the facts of this case the officers were fully warranted in treating the aperture as a part of the premises they were authorized to search in view of the fact that it was used in connection with the kitchen of said premises.